TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 4, 2013



                                     NO. 03-13-00283-CV


                                       J. D. S., Appellant

                                                v.

               Greg Abbott, Attorney General of the State of Texas, Appellee




     APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




IT APPEARING to this Court that the appellant has failed to prosecute the appeal: IT IS

THEREFORE considered, adjudged and ordered that the appeal is dismissed for want of

prosecution. IT IS FURTHER ordered that the appellant pay all costs relating to this appeal

both in this Court and the court below; and that this decision be certified below for observance.